Citation Nr: 0823467	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals, status post-
proctocolectomy, as a result of ulcerative colitis and 
irritable bowel syndrome (IBS), to include as secondary to 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1962 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran was afforded a Decision Review Officer (DRO) 
hearing in January 2006, and the transcript has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for service connection for 
residuals, status post-proctocolectomy, as a result of 
ulcerative colitis and IBS, in January 2004.  In his formal 
appeal of February 2006, he stated that his condition may 
also be secondary to his service-connected PTSD.

As to the issue of direct service connection, the veteran was 
afforded a VA examination in May 2005.  Referring to the 
diagnoses of gastroenteritis and duodenitis in service, the 
examiner stated that that the veteran's current symptom of 
diarrhea is caused by short bowel syndrome (as a result of a 
colectomy), as opposed to the veteran's inservice 
gastrointestinal disorders.  However, the examiner failed to 
provide a rationale for this opinion.  Further, the examiner 
did not provide an opinion as to whether the veteran's 
inservice symptomatology was either related to the later-
diagnosed colitis or a causal factor in the development 
thereof.  In contrast to the VA examiner's opinion, the 
veteran's private physician submitted a statement, in June 
2005, in which he noted that the veteran reported that he had 
persistent difficulties with diarrhea and abdominal pain 
during his tour of duty, and that he has had waxing and 
waning episodes of diarrhea since that time.  The physician 
further stated that these symptoms are suggestive of 
potential ulcerative colitis for many years prior to the 
actual diagnosis in January 1994.  Although the physician 
provided a rationale for the possibility that the veteran's 
ulcerative colitis existed many years prior to the actual 
diagnosis, the opinion was ultimately equivocal in nature.  
Thus, based on the foregoing, the Board finds that further 
medical opinion is warranted in this case.

With regard to the veteran's claim for service connection for 
residuals, status post-proctocolectomy, as a result of 
ulcerative colitis and IBS, as secondary to his service-
connected PTSD, the record contains no opinion as to whether 
his current, nonservice-connected residuals, status post-
proctocolectomy, as a result of ulcerative colitis and IBS, 
is proximately due to or aggravated beyond its normal 
progression by, the veteran's service-connected PTSD.  
Further inquiry is warranted in this regard.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  Specifically, the RO should 
provide the veteran with VCAA notification 
to include the requirements for 
establishing a claim for service 
connection for colitis, as secondary to 
his service-connected PTSD.

2.  Schedule the veteran for a VA examination 
to determine the etiology of the veteran's 
residuals, status post-proctocolectomy, as a 
result of ulcerative colitis and IBS, to 
include as secondary to the veteran's service-
connected PTSD.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  A rationale 
for any opinion expressed should be provided.  
The examiner should comment on the private 
physician's statement of June 2005, and provide 
a rationale for any expressed opinion.  The 
examiner should also respond to the following:

a.  Is it at least as likely as not that 
the veteran's residuals, status post-
proctocolectomy, as a result of 
ulcerative colitis and IBS, is 
etiologically related to the veteran's 
period of active service?  The examiner 
should specifically comment as to 
whether the veteran's colitis is as 
likely as not etiologically related to 
any incident of service including 
episodes of gastroenteritis and 
duodenitis.

b.  Is it at least as likely as not that 
the veteran's residuals, status post-
proctocolectomy, as a result of 
ulcerative colitis and IBS, is 
proximately due to, or aggravated beyond 
the normal course of progression by, the 
veteran's service-connected PTSD?  

Note: The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the evidence 
of record.  If the issue remains denied, the 
veteran should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

